 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiamond National CorporationandLocal 3-119, InternationalWoodworkers of America,AFL-CIO.Case No. 19-CA-1829.September 22, 1961DECISION AND ORDEROn March 23, 1960, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8 (a) (5) of the Act and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the Intermediate Report attached hereto.The TrialExaminer also found that the Respondent had not engaged in unfairlabor practices in violation of Section 8(a) (3) of the Act and recom-mended that the complaint be dismissed with respect to these alle-gations.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report,' the exceptions and briefs, and the entire recordin this case, and finds merit in the Respondent's exceptions.1.We agree with the Trial Examiner that the Respondent did notviolate Section 8 (a) (3) of the Act by its treatment of employees Sea-graves and Gentry.2.We do not agree with the Trial Examiner that the Respondentrefused to bargain with the Union in violation of Section 8(a) (5)and (1) of the Act.In 1941, when the plant in question was owned by Ohio Match Com-pany, the Board certified the Union as bargaining representative ofthe plant's production and maintenance employees.Thereafter, theUnion and Ohio Match were in continuous contractual relations untilApril 17, 1959, when Ohio Match terminated its employees and soldthe facilities involved to the Respondent.The last collective-bargaining contract between the Union and Ohio Match contained amaintenance-of-membership clause.Ohio Match and the Respondent are completely separate and dis-tinct companies.In the purchase agreement, Respondent did notassume responsibility for Ohio Match's accounts payable or other1The followinginadvertence in the IntermediateReport is hereby corrected : AlexSchierman was never employedby the Respondentas stated in sectionIII, C, 4, c133 NLRB No. 34. DIAMOND NATIONAL CORPORATION269liabilities except as to certain timber cutting contracts; nor did Re-spondent undertake to employ former Ohio Match personnel.At the time of the sale to Respondent, Ohio Match was operating asaw mill, a match block plant, a planing mill, and related facilities.At this time there was 45 employees working in the match block plantand 245 in the lumber manufacturing facilities.In May 1959, Respondent began preparations to resume operations.It hired a staff of 12 managerial officials, of whom only 5 had pre-viously worked for Ohio Match. It also hired rank-and-file employeeswithout giving preference to former Ohio Match employees. In re-activating the plant, Respondent did not put the match block facilityback into operation.Also, in resuming other operations Respondentmade certain improvements which enabled it to reduce the numberof employees in lumber manufacturing from 245 to 200. Accordingly,when Respondent was in full operation by June 15, 1959, it had 200employees in place of the 295 formerly employed by Ohio Match. Ofthese 200 employees, 134 had formerly worked for Ohio Match.The Union asked Respondent for recognition as bargaining repre-sentative of the production and maintenance employees at varioustimes in April and May 1959. Respondent replied that the request waspremature.On June 4, while Respondent and the Union were con-ducting collective-bargaining negotiations for other plants of Re-spondent, the Union again requested recognition for the former OhioMatch plant employees.The Respondent replied that it would notgrant recognition without an election by the Board.The Union thensaid that it would file a representation petition with the Board; Re-spondent indicated that this was acceptable and promised to agree toa consent election.On June 12, Respondent sent letters to employeesinforming them that it favored operating without a union.There isno contention that this letter was unlawful.On June 16, the Unionwrote Respondent claiming to represent a majority of the employeesin the appropriate unit and suggesting that a cross-check by anindependent examiner would establish this fact.Respondent in replysaid that it would not recognize the Union without an election becauseit did not believe that the Union represented the claimed majority.However, it promised to abide by the results of such an election. TheUnion thereafter filed refusal to bargain charges.When, in June 1959, Respondent expressed doubt as to the Union'smajority and insisted upon a Board election to establish that fact,certain material changes had taken place since the cessation of oper-ations by Ohio Match. Thus, there had occurred a complete change inownership, a substantial change in management, a modification inoperations, a marked reduction in the number of employees, and aneven more marked reduction in the number of former Ohio Match 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at work. In determining Respondent's state of mind ininsisting upon an election, we have considered not only the foregoingbut also the fact that the last election had been held approximately 1$years previously; the willingness of Respondent to agree to a consentelection, which indicates that Respondent was not insisting upon anelection for purposes of delay; 2 the absence of any unfair labor prac-tices either before or after the insistence upon an election which wouldhave made a free election impossible, and which also indicates thatRespondent was not motivated by a desire to gain time in which toundermine the Union; the promise to abide by the results of the elec-tion; and the indisputable fact that Respondent has been bargainingamicably with the Union's parent International for other plantswhich it owns, which indicates no opposition to the collective-bargaining principle. In the light of all the foregoing circumstances,we conclude and find that in insisting that the Union prove its ma-jority in a secret election conducted by the Board, Respondent wasmotivated by a good-faith doubt of the Union's majority status.Accordingly, we further find that by refusing to accord recognitionto the Union without an election, Respondent did not violate Section8(a) (5) and (1) of theAct3Inasmuch as we have adopted the Trial Examiner's recommenda-tions for the dismissal of other allegations of the complaint, we shalldismiss the complaint in its entirety.[The Board dismissed the complaint.]2 Clem D. Johnston,d/b/a Roanoke Public Warehouse,72NLRB 1281.8 CP. Bthnska Sausage Manufacturing Company, Inc.,132 NLRB 229.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisisa proceedingunder the Labor-ManagementRelationsAct, 1947, asamended, 61 Stat. 136, herein called the Act.Thecomplaint allegesviolations ofSection 8(a)(3) and(5),with derivative violation of subsection (1).The Re-spondent's answer denied the unfair labor practices and pleaded justification for itsundeniedconduct.Pursuantto notice,a hearingwas held at Coeur d'Alene, Idaho, between Novem-ber 17 and 19, 1959, before the duly designated Trial Examiner.At the openingof thehearing, the General Counsel movedto amend the complaint in a few minormatters and the motionswere granted withoutopposition.Also, at theopening ofthe hearing,counsel stipulated to a correction of the pleadingsto show that theRespondent,in the complaint entitled DiamondGardner Corporation,had, in amerger withanother company in September 1959, become DiamondNational Cor-poration,and that the Union,in the complaintdescribed as Local 10-119, had inAugust 1959, become Local3-119.These corrections were, therefore,made on thefaceof the pleadings.At the closeof the Respondent's case, it moved to amendthe answer to delete an allegation that the Respondent gave preference to formerOhio employees over other applicants than Respondent's own employees in layoffstatus.The motionwas granted.From my observation of the witnesses,and upon the entire record in the case,I make the following: DIAMOND NATIONAL CORPORATION271FINDINGS OF FACT1.JURISDICTIONAL FACTSThe Respondent, a Delaware corporation with its principal office and place ofbusiness in the city of New York, New York, is engaged in logging in the States ofIdaho,Washington, and Montana, and the manufacture of lumber and other timberproducts near Coeur d'Alene, Idaho.The Respondent ships annually timber prod-ucts from its Coeur d'Alene, Idaho, operation to points outside the State of Idahovalued in excess of $100,000.No issue is raised as to the jurisdiction of the Board.II.THE LABOR ORGANIZATIONLocal 3-119(and its predecessor Local 10-119),InternationalWoodworkers ofAmerica, AFL-CIO, hereincalled the Union,isa labor organization admitting tomembership employees of the Respondent.No issue is raised as to the Union'sstatus as a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Background1.Ownership and operation of the plantBefore April 17, 1959,the Ohio Match Company, herein called Ohio,a whollyowned subsidiary of Hunt Foods and Industries,Inc., owned and operated at Huetter,Idaho,near Coeur d'Alene,a lumber and match block plant.(It is sometimes re-ferred to in the record as the Huetter plant and sometimes as the Coeur d'Aleneplant.)The plant included a sawmill,match block plant, planing mill,and otherfacilities.Ohio also owned certain timberlands and cutting rights to timber, pri-marily in Idaho.BeforeApril 17,1959, the Respondent(at that time Diamond Gardner Corpora-tion,which was,by merger in 1957, the successor to Diamond Match Company andGardner Board and Carton Company)was in no way related to Ohio either inownership,directorship,or management.LikeOhio,ithad timberlands and cuttingrights in the Northwest.Italso had lumber and match manufacturing plantsthroughout the United States. In the Northwest,it had lumber manufacturing plantsatCusick,Washington,and Albeni Falls, Idaho,and a match block factory atSpokane,Washington.The properties in the Northwest were known as the North-west Lumber Division.On April 17,1959, the Respondent entered into an agreement with Ohio by whichthe Respondent bought from Ohio certain timberlands,timber cutting rights, andtimber on hand(about 22,000,000 board feet of timber was on hand),thematchblock and lumber manufacturing plants(together with appurtenant chattels andequipment)atHuetter,Idaho,and Ohio's logging operations.In September 1959,Diamond Gardner Corporation merged with United States Printing and LithographCompany and took the name of Diamond National Corporation.The word "Re-spondent"will be used to describe both Diamond Gardner and Diamond National-2.Employees hired by RespondentOn April 17,1959,upon the sale of the aforesaid properties, Ohio terminated theemployment of all its employees at the Huetter plant.Between that date and thetime it began hiring in May, the Respondent did not operate the plant.In the agree-ment of sale, Respondent assumed no liability for any accounts payable or anyother liabilities with one exception;that was, in those instances where timber cuttingcontracts were assigned,to complete the assigned contracts.The sale's agreementalso provided that Diamond Gardner did not undertake to employ any of the Ohiopersonnel or, if it employed any, to keep them in its employ.In early May the Respondent hired some supervisors and office employees forthe newly acquired plant, and on May 6 it began taking applications for employ-ment of production and maintenance employees.The taking of these applicationshad been preceded on May 5 by a news release stating that the plant would startoperating on a one-shift basis on May 18, 1959, and that if operating efficiencyproved satisfactory,a second shift would be added on May 25.This announcementalso stated that the planer department would start about 2 weeks after the first shiftand that the Respondent did not plan to produce match blocks at Coeur d'Alene,since it had a match book plant in operation in Spokane.It further stated that theapplications of its own employees in layoff status at other plants would be given 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsideration and that when the experienced personnel available from that groupwas obtained, consideration would be given to former employees of Ohio and anyothers who might apply.Twelve management employees were hired to operate the plant.Of these, fivewere former supervisors at Ohio, four were from the Respondent's other plants, andtwo were from neither.The new superintendent, the top management representa-tive in Coeur d'Alene, was Milfred Jones, who had been hired by the Respondentas a consultant on a fee basis between December 1958 and May 4, 1959. Beforethe sale of the plant by Ohio, he had consulted with the Respondent about the pur-chase thereof.He testified that he made the recommendation to operate the Coeurd'Alene unit on April 24 or 25, 1959 (which was a few days after the sale hadbeen consummated), although tentativeplanshad been discussed before that date.Production and maintenance employees were hired for the first shift during thesecond week of May. By May 18, the Respondent had hired 74 employees, of whom59 were former Ohio employees and 6 had formerly been employed by the Re-spondent, leaving 9 who had come from other sources.Between May 19 and 27,an additional 71 employees were hired.Of this group, 55 were former Ohio em-ployees, 5 were former employees of the Respondent, and 11 were from othersources.Between May 28 and June 4, another 24 employees were hired, of whom12 were former Ohio employees, 1 was a former Respondent employee, and 11were from other sources.Between June 5 and 16, the Respondent hired anothergroup of 31 employees, of whom 8 were former Ohio employees, none were formeremployees of the Respondent, and the remaining 23 were from other sources. ByJuly 13, another group of 14 employees had been added, all but 1 of whom werefrom outside sources.A certain number of the foregoing employees hired in eachof the periods mentioned left the employ of the Respondent, but the evidence doesnot give the dates of termination. It may be that some of the employees hired ineach of the periods starting after May 18 were replacements.Leonard Luby, theRespondent's manager of industrial relations for the Northwest Lumber Division,testified that the Coeur d'Alene plant did not have its full complement of employeesuntil June 15. I take this to mean that by June 15 the Respondent had hired thefull complement of employees and that employees hired after that date were prin-cipally either replacements or temporary employees.'3.Operations of the plantUnder the ownership of Ohio, the sawmill had been operatedsinceabout 1921.A planing mill was added in 1934, and in 1949 Ohio built and began operating amatch block plant.At the time of the sale to the Respondent, Ohio was in fullproduction, having about 45 employees in its match block plant and about 245 inits lumber manufacturing facilities.Ohio (including its successor, Hunt Foods)acquired the timberlands and manufacturing facilities in Idaho as the primary sourceof its match plank and match block in order to operate its match manufacturingplant at Wadsworth, Ohio, described in a stipulation of the parties as the world'slargest.In addition to the match block produced from its own match plank, Ohioalso bought match plank on the market to produce match block at its Huetter plant.About 35 to 40 percent of Ohio's production at the Huetter plant was Idaho whitepine and about 20 to 25 percent of the white pine used was cut to match plank.According to a stipulation of the parties, Ohio, "coincidental with the manufactureof match plank," produced "some" commercial lumber.2The Respondent began operations of the sawmill of the Huetter plant on a one-shift basis on May 19, 1959. The planing mill started on one shift on May 27 and,on the same day, the sawmill began a two-shift operation.The planing mill followedwith a two-shift operation on June 15.The Respondent did not put the match blockplant into operation.The normal complement of production and maintenanceemployees contemplated by the Respondent for its operations was 200.This maybe compared to the 245 who were being employed by Ohio on April 17, 1959,exclusive of the employees in the match block plant.1It may be observed that the majority of terminations came in the groups hired afterJune 4 and that by far the majority of terminations were of employees hired from out-side sources other than Ohio or the Respondent2The quoted words tend to subordinate the production of lumber to the production. ofmatch plank and match block. The latter may have been of prime importance to Ohio atitsWadsworth plant, but both the comparative number of employees and the percentage'of the total amount of timber used at the Huetter plant create the picture that thematch plankand matchblock production, although an important part of the operations,was actuallyonly a smallpart of the totaloperations. DIAMOND NATIONAL CORPORATION273The record contains evidence in some detail comparing the operations of Ohioand the Respondent and showing the changes effected by the latter. Such changesas are shown, however, do not change the functions of the sawmill or planing millbut merely effect changes in methods in the interests of efficiency.By such changes,the Respondent was able to eliminate a number of jobs and, in consequence, toreduce the total number of employees needed to operate the plant.4.History of collective bargaining at OhioOn December 5, 1941, the Union, then Local No. 2-119 (predecessor to Local10-119 and Local 3-119), was certified by the Board as the collective-bargainingrepresentative of the production and maintenance employees of Ohio at the Huetterplant.Thereafter, and until the time of the sale of the plant, Ohio and the Unionhad a series of collective-bargaining contracts, with brief periods intervening in someinstances between contracts. In these periods, there were two minor strikes and onemajor one.The latter occurred in 1957 and extended from July 25 to December 7of that year.The last contract between the Union and Ohio, entered into on Decem-ber 7, 1957, provided that it was subject to modification or termination at the noticeof either party given 60 days prior to the expiration date or anniversary thereofbut that the contract should continue in force pending negotiations.The reopeningdate was June 1, 1959, and in March the Union gave notice of desire to amendand Ohio gave notice of desire to terminate, "looking forward to a new agreement."On April 17, 1959, the day of the sale, Ohio gave the Union written notice thereofand notice that all employees coming under the Union's jurisdiction were beingdischarged on the same day.B.The refusal to bargain1.The appropriate unitThe complaint, as amended, alleges and the answer denies that since June 15,1959, the appropriate unit within the meaning of Section 9(b) of the Act is com-posed of "all production and maintenance employees of the Respondent at its lumbermanufacturing plant at Coeur d'Alene, Idaho, excluding office and clerical employ-ees, professional employees, supervisors, and guards as defined in the Act."TheRespondent, in its answer, affirmatively alleges that the appropriate unit is composedof "all its production and maintenance employees at its Coeur d'Alene Unit, except-ing and excluding all office and clerical employees, supervisors, independent con-tractors and their employees, and guards and professional employees" as defined inthe Act.With the exception of the exclusion of guards (which exclusion was omittedin the original complaint but was added to the allegation of the appropriate unitby amendment thereto at the opening of the hearing), the only difference betweenthe units as described in the complaint and in the answer is the expressed exclusion,in the latter, of independent contractors and their employees.As independent con-tractors and their employees are not employees of the Respondent as described in thecomplaint, there is no reason for expressly excluding them. If a dispute might ariseas to who is or is not an independent contractor, the dispute is as to matter of factwhich can be cleared up by definition in a collective-bargaining contract if one isnegotiated; independent contractors and their employees are not a classification thatrequires exclusion as a matter of law. - Indeed, independent contractors are expresslyexcluded from the definition of "employee" in Section 2(3) of the Act.Accordingly, iI find the appropriate unit to be as alleged in the complaint asamended and as is quoted therefrom hereinabove.2.The Union's majority in the appropriate unit 'The Union's collective-bargaining agreement with Ohio contained a maintenance-of-membership clause and a provision for voluntary checkoff of dues.As ofApril 17, 1959, almost 100 percent of the employees in the collective-bargaining unitat Ohio were members of the Union and most of these paid their dues by checkoff.As of June 16, 1959, the Respondent had employed its normal complement of 200,and of the 200 so hired by that date, 134 were former Ohio employees, all of whomwere very likely members of the Union.Of this 134, there were 117 who, as ofApril 1, 1959, had signed authorizations for payroll deduction of their dues to theUnion.Unless there is evidence to show, therefore, that some of the 117 had sud-denly resigned from the Union before they were hired by the Respondent, they were-stillmembersof the Union and the Union would have been their collective-bargaining624067-62-voL 138-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent.As of June 16, 1959, therefore, the Union was the exclusive representativeselected for the purpose of collective bargaining by the majority of the Respondent'semployees in a unit appropriate for such purposes as described in Section 9(a) ofthe Act.3.The request to bargain and the refusalFrom the time that rumors of an impending sale of the Ohio plant were heard inMarch 1959, the Union sought a commitment from the Respondent to recognizethe Union as the collective-bargaining representative of the employees.On March 13,1959, the Union wrote to the Respondent in Spokane for the attention of LeonardLuby, the manager of industrial relations for the Respondent's Northwest LumberDivision, asking the Respondent to recognize existing contracts between Ohio andtheUnion in the event that the Respondent purchased the Coeur d'Alene plant.Luby replied to this request on March 17, stating that since the Respondent had notpurchased the Ohio Match Company, the Union's request for recognition was im-proper and would be dismissed.The Union on March 18 stated that the Union'srequest would remain before the Respondent until Ohio confirmed the fact that thatcompany had not been sold to the Respondent.On April 17, 1959, Ohio notified the Union of the disposal -by Ohio of its timberholdings and plant facilities in the Coeur d'Alene area and of the termination of theemployment of all employees coming under the jurisdiction of the Union.TheUnion on April 24, 1959, again wrote the Respondent repeating its request forrecognition and requesting a meeting to discuss collective bargaining.To this lastletter,Luby, on behalf of the Respondent, replied, on April 30, stating that theRespondent had bought certain assets of Ohio but had not bought that Companynor assumed its liabilities nor Ohio's contract with the Union and that since theRespondent had no production and maintenance employees at the Coeur d'Aleneplant, it still considered the Union's request for recognition to be improper.On June 4, 1959, the Union was in collective-bargaining negotiations with theRespondent concerning employees at several of the Respondent's plants at otherlocalitiesIn one proposed clause of the proposed agreement the Respondent sug-gested specific language to exclude the Coeur d'Alene unitThe Union's repre-sentative said that the exclusion was unnecessary since there was nothing in theagreement to imply that the Coeur d'Alene unit was covered. In connection withthe discussion over this clause, the union representative asked if the Respondent wouldrecognize the Union at Coeur d'Alene.The Respondent's attorney replied that itwould if the employees voted on it in a secret ballot election, subject to agreementon a unit.A little later in the meeting, the same union representative stated that theUnion would not make a claim that the "woods contract" (apparently covering thelogging operations represented by the Union at the various places for which theagreement was being negotiated) included Coeur d'Alene.A witness for theRespondent quoted the Union's representative as then saying, "We will file a petitionand if there are any woods employees in the Coeur d'Alene unit, we will includethem in the proposed unitWe will petition and the petition will be for all employ-ees in your Coeur d'Alene unit." 3If, 'however, the Union at any time considered petitioning for a Board election,it appears to have abandoned the intent following the sending by the Respondent toitsCoeur d'Alene production and maintenance employees of a letter stating reasonswhy the Respondent favored operating without a union.No claim is made that theletter was more .than privileged free speech.On June 16, 1959, the Union's attorney-at-law wrote to the Respondent a lengthyletter summarizing previous requests for recognition alleging that among formerOhio employees who had been declined employment were "active members, repre-sentatives and officers of the Union, who had good work references and who averagedon the whole about 15 years of previous consecutive employment with Ohio.. . .and continuing with the following paragraphs:At the time you acquired the Ohio Match properties nearly all, if not all, ofthe production and maintenance employees were members of the union.Amajority of those employees that had been hired by you have authorized theunion to represent them, and a cross-check by an independent examiner woulddisclose this fact without question.aThis quotewas made by Theodore Allison, anindustrial relations representative forTimber Products Manufacturing Association, which was assisting the Respondent in itsnecufiationsAllison took longhand notes at the meetings of verbatim statements to theextent he was able to keep up with the speakers.g iii DIAMOND NATIONAL CORPORATION275Although you had indicated in your letter of April 30,1959 that a requestfor recognition might be appropriate if the union,in fact,represented a major-ity of the employees, you take the position apparently on June 12, 1959, inprintedmatter which you sent all production and maintenance employees ofyour Coeur d'Alene unit, that you did not intend under the present circum-stances to deal or bargain with the union.The printed material of June 12,1959, in fact, indicates that recognition under the present circumstances orbargaining will not be entered into with the union which was the sole bargainingrepresentative prior to your purchase, and which now represents a wholesomemajority of your employees.On June 26, 1959, Luby, on behalf of the Respondent, replied to the foregoingletter, stating that the Respondent had not discriminated against former Ohio em-ployees or members of the Union, and then saying:In the absence of a secret ballot Representation Election conducted by theNational Labor Relations Board in accordance with their rules and regula-tions, we do not feel at liberty to bargain with IWA Local No. 10-119, since wedo not believe that a majority of our employees in the Coeur d'Alene Unit wishto be represented by that Union.However, we would abide by the results ofsuch an election.4.Theories and conclusions respecting the refusal to bargainThe General Counsel advances a two pronged argument.First,he says, theRespondent was, as a successor owner and operator of the plant, bound by the certi-fication of the Union as the collective-bargaining representative of all employees inthe appropriate unit in that plant.Second (and this theory does not depend on thevalidity of the first), he argues that the Union was, in fact, the majority representa-tive, and that the Respondent had no good-faith doubt thereof.The Respondentdenies the validity of each of these contentions.Since there is a possibility that exceptions will be filed by one or the other of theparties, regardless of my decision, I believe it may be of assistance to pass on bothcontentions, and I shall do so.Both the General Counsel and the Respondent filedwith the Trial Examiner helpful briefs which nearly exhaust the field of decisionallaw on the subject involved, and I have thoroughly considered each brief beforereaching the conclusions set forth below.a.SuccessorshipBecause the words "successor" or "successorship" are used in relation to severaltypes of problems and are used in a different sense in each connection, the GeneralCounsel, in his brief, makes plain that the sense in which he uses the term in con-nection with his first argument excludes any suggestion of devolvement of unfairlabor practices from prior to subsequent owner or operator and also excludes thetheory ofalter ego.Since thealter egotheory is often applied to cases of transfersmore pretended than real, it might be well also to exclude cases involving bona fidetion.The Respondent does not, for example, dispute the continuation of its ownentity after the merger of Diamond Gardner Corporation and the United StatesPrinting and Lithograph Company into Diamond National Corporation, and it doesnot contend that the successor corporation is not responsible for acts of its predeces-sor.It contends only that it is not a successor to Ohio.The General Counsel con-cedes that there is no affinity of legal entities between Ohio and the Respondent andlimitshis theory to that of cases involving succession in ownership and operation ofa business enterprise.Itwill,therefore,be unnecessary to consider the cases in-volving successorship in the sense of continuity of legalentity.No question is raised concerning the bona fides of the purchase of certain ofOhio's properties.But this, in itself, is unimportant in determining successorship.4It is the Respondent's contention that it is not a true successor owner-operatorbecause of various factors, including its purpose in buying,the differences which iteffected in the physical plant, changes in job classifications,and changes in methodsof operating.In support of its contention,the Respondent reduces these factors tothe six points listed below which explain the Respondent's position and are not setforth as findings of fact:4Ugite Gas Incorporated,126 NLRB 494 ;Royal Brand Cutlery Company, etc.,122NLRB 901. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.That the Respondent's primary purpose in making the contract of purchasewith Ohio was to acquire timber and not merely to acquire the Coeur d'Aleneplant, and that this purpose is evidenced by the fact that the Respondent boughtat a price which would be a bargain for the timber alone without the Coeurd'Alene plant; that the Respondent did not until after the consummation of thesale, decide to operate this plant, but was investigaing the alternative of ship-ping the timber to its other operations at places where it had already establishedplants; that, when it did begin to operate, it chose to operate only a portion ofthe plant facilities (i.e., it discontinued the match block factory, intending todismantle it).2.That Ohio operated the plant to supply the world's largest match factory atWadsworth, Ohio, and that commercial lumber was a by-product, and in thecase of white pine was simply "side lumber," whereas the Respondent did notmanufacture match plank at the purchased plant and is emphasizing commerciallumber manufacture only.3.That the Respondent's operations are for commercial grade lumber andthat Ohio's lumber was not all commercial grade.4.That the Respondent has devised the supervision and administration of theHuetter (Coeur d'Alene) plant, using twelve supervisors, five of whom werenot Ohio supervisors but were transferred from other units of the Respondentand two of whom were from neither Ohio nor the Respondent) as againsttwenty-two used by Ohio, and using three office employees as against seventeenused by Ohio.5.That the Respondent has made changes in job classifications and job func-tions, including the discontinuance of nineteen job classifications used by Ohioand revision of eighteen, and that "although several Ohio employees were em-ployed.to operate the same machinery" as was operated by Ohio, they arebeing specially trained.6.The Respondent did not restrict its hiring to former Ohio employees butgave preference to its own laid-off employees and hired from applicants thatincluded outsiders as well as former Ohio employees.The subjective intent of the Respondent in acquiring the Huetter operations is oflittle importance in determining successorship.The important fact is that the Re-spondent did operate the plant .5Likewise it is of little importance that Ohio mayhave had its own subjective reasons for owning and operating the plant.The im-portant question is whether or not the business enterprise continued to operate sub-stantially as it had before.The Respondent's discontinuance of operation of thematch block plant is not in my opinion so radical a change as substantially to alterthe nature of the business operated.This is like the discontinuance of but one de-partment of a going business.The match block factory used only a fraction of thetotal complement of Ohio employees (slightly more than 15 percent).The propor-tion of commercial lumber produced by Ohio from wood other than white pineexceeded that produced from white pine, the only timber used in the production ofmatch block. In spite of the importance of match block to Ohio's Wadsworth plant,only a relatively small part of the total timber entering the Huetter plant underOhio's operations was used to produce match block (not more than 25 percent ofthe white pine nor more than 10 percent of the total amount of timber processed).The changes effected by the Respondent in the number of supervisors and jobclassifications, as well as the elimination of certain jobs, were such as might haverein to make such changes in the interests of efficiency and economy as he feltnecessary.These changes would not change the essential character of the business.The same is true with regard to the few minor changes effected in methods ofoperations.The Respondent relies onSyncro Machine Company, Inc., supra,in support of itscontention that it should not be bound as a successor, and, to render this decisionmore applicable, the Respondent adduced evidence intended to show that it requiredemployees of greater skill than Ohio required. In theSyncrocase, the Board foundsuccessorship but withheld the customary remedy of an order to bargain because,5InSynchro Machine Company, Inc.,62 NLRB 985, the buyer bought the seller's plantwith the ultimate purpose ofusingthe seller's buildings for its own operations to bemoved from another city and of manufacturing an entirely different product with em-ployees of different skills.The buyer did not convert the plant for several months butcontinuedto operate it to complete the seller's contracts.The Board held that duringthese months the buyer was bound to recognize the union which represented the seller's.employees. DIAMOND NATIONAL CORPORATION277severalmonths after the purchase of the' plant the purchaser discontinued theoriginal use to which the plant was put and began making different products such asit had, previous to the transfer, made at another location,6 and the Board specificallynoted the absence of evidence to show the number of employees represented by theunion who were capable of performing the new types of work.Although not men-tioned by the Board, the buyer in theSyncrocase actually brought in entirely newmachinery and brought in 116 employees (who were either new or had worked forthe buyer at another location) to perform the new work, and it retained about 50of the seller's employees.The case at hand is quite distinct from theSyncrocase.Here the Respondentmanufactured lumber, using most of the same machinery as that used by Ohio, anditemployed a majority of its employees from among former Ohio employees?Although the Respondent undertook to give some of these employees (Sawyer,Edgerman, and Trimmerman) additional training, the result of this training wouldnot be to change the type of skill utilized but only to change the amount of skillof the type they already possessed.This did not change the essential nature ofthe business enterprise as did the changes in theSyncrocase.Cessation of business operations by the closing down of the plant for about amonth before starting up again is not, in itself, of significance in determining suc-cessorship 8Certain physical changes were effected, as in the substitution of carriersfor bugs and buggies in the shipping department. It does not appear whether thefew changes made required a period of downtime. Jones testified that he did notrecommend the operation of the Huetter plant until April 24, 1959, several daysafter the purchase, suggesting that there was uncertainty until then as to whether ornot the plant would ever operate. If this uncertainty had, for a few days, been theresult of a very grave doutt, which does not appear here, I am of the opinion that,in view of the short duration thereof, it would be unimportant in determining succes-sorship.But the degree of uncertainty does not appear. It might have been onedictated merely by ordinary business precaution without real anticipation of closingpermanently.Although the Respondent did not retain all customers of Ohio, it did retain some,9and it completed assigned timber cutting contracts of'Ohio.But the retention of allcustomers is not essential to a successorship.Furthermore, the retention of someOhio customers by the Respondent indicated that, as to such customers, the Respond-ent's product was much the same as Ohio's and this tends to prove a continuation ofthe same business.On the entire record, I find that the Respondent is a successor toOhio in the operations at the Huetter plant.b.Presumption of majority(1)Effect of certificationAside from the question of successorship, a union's certification gives it a reason-able, undisturbed time in which to attain the object of collective bargaining-an9 The Board in Its Decision and Order did not describe the difference between the prod-uctsmanufactured by the seller and, after the conversion, those manufactured by thebuyer, but they were described in the Intermediate Report.The seller hadmade shipparts, such as pilot houses, conning towers, booby hatches,, splinter shields forinvasioncraft, oil heater exchangers, rudders, and water tank bases ; whereas, after the conver-sion, the buyer made machinery for wire processing, a centrifugal coupling, and elevatorparts and accessories.The seller's work had been principally welding and assembling,whereas the buyer's had been mostly machine work.Hence the business no longer wassubstantially the same one.7 The Respondent did not bind itself by contract to hire any Ohio employees. In fact,it expressly reserved the right to hire whom it pleasedI do not attach any importance tothis fact because of the fact that it did hire a majority of its employees from among thosewho had been working for Ohio.8 TheNorthwest Glove Co., Inc, 74NLRB 16976 A stipulation between the parties reads : "Lumber produced at Huetter was sold tolumber brokers, wholesalers and retailers throughout the United StatesSince Diamondhas operated the lumber manufacturing facilities at Huetter it has succeeded in retainingsome of those lumber brokers, wholesalers and retailers who were customers for Ohiolumber, butby no meansall."I am uncertain as to what implication may have beenintendedby the use of the word "succeeded " This could suggest that the Respondent,through no lackof effort on itspart, lost a certainamountof goodwill, but it couldalso imply that Diamond was unableto supply all formerOhio customers because of itsown demands or the demands of its own customers. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement.To protect the union from encroachment of other unions or frompressures tending to produce instability, the Board long ago created a conclusivepresumption that (barring exceptional circumstances) the union's majority remainedunimpaired during such reasonable period, usually, but not necessarily, 1 year fromthe date of certification.During that period, the union's majority status may notbe attacked by a showing of any change of circumstances, 19 except an extremelyunusual one." But after the end of 1 year from the date of the union's certification,the presumption becomes a rebuttableone.12The Respondent does not dispute theeffect of a certification against the one who was the employer at the date of certi-fication of the Union, and it even concedes that, within the 1 year's period aftercertification, the certification would be binding on a successor; but it argues that thecertification is not binding on a successor after the lapse of 1 year from the date ofcertification.In this, the Respondent generalizes too much.A successor is boundon no different principle than his predecessor.The certification does not apply to aparticular owner but to the business operation,13 and,therefore, it runs with the busi-nessdespite a change of ownership.This is not to be understood to mean that aunion's contract with the predecessor, as distinguished from certification, is neces-sarily binding on the successor.As a matter of contract law, contract obligations donot devolve upon the assignee as a result of anassignment;the assignee is boundonly to such obligations of the seller as the former, by contract,assumes.There isno question involved here of the Respondent's obligations under the Union's con-tract wtih Ohio, for the Respondent did not assume such obligation.The questionismerely one of the Union's right to be recognized by the Respondent as thecollective-bargaining agent of the employees and to bargain concerning the terms ofa new agreement.Although the lapse of 1 year from the date of certification may change thepresumption of a certified union's majority from a conclusive presumption to arebuttable presumption, the lapse of the year doesnot aloneput the certifiedunion to new proof of its majority 14 whether the employer at that time is theoriginal employer 15 or is the successor thereto.16The Respondent may, as is frequently done, have misunderstood the true legalmeaningof the word "presumption," which is often used to mean no more than aninference of fact.But a presumption, although rebuttable, is nevertheless a pre-sumption in the sense of a rule of law which attaches legal consequences as to theduty of production of evidence by the one opposing the presumption,17 and this isthe sense in which theBoard usesthe term. It is not sufficient for an employer tosay to a certifiedunion,"The year of certification is past, so I will presume thatyou no longer represent a majority of the employees until you prove to the contraryin a Board conductedelection."The employer, whether the original one or asuccessor thereto, must come forward with evidence which justifiesa genuinedoubt asto the certifiedunion'smajority.The quantum of evidence required to do this maynot be precisely definable, but it must do more than suggest a mere possibility ofloss of majority which might create a state of hope in the mind of an employer whodoes not wish to deal with a union; 18 it mustraise a serious doubt as to the union'smajority.19In thiscase the presumption of majority arising from the Union's18-year old certification may be rebutted, but it does not just expire from lapse oftime.If evidence sufficient to rebut the presumption is adduced, the presumptionarisingfrom the certification is eliminated as a basis for the union's claim. In thiscase, I find that the presumption has not effectively been rebutted.10 SeePublic Service Electric and GasCo., 59 NLRB 325.u N.L R.B v. Sanson Hosiery Mills, Inc.,195 F. 2d 350 (C.A. 5) ;N L R.B.v.Brooks,204 F. 2d 899 (CA 9), affd 348 U.S. 96;Arthur A. Borchert d/b/a West Fork Cut GlassCompany,90 NLRB 944;Jersey City Welding & Machine Works, Inc.,92 NLRB 510.12N L R B.v.InternationalFurniture Company,212 F. 2d 431, 433-435 (C A. 5) ;United States Gypsum Company,90 NLRB 964;The Cincinnati Steel Castings Company,86 NLRB 592, 602;Stoner Rubber Company, Inc,123 NLRB 1440.18Royal Brand Cutlery Company etc,122 NLRB 901 ;Alamo White Truck Service, Inc.,122 NLRB 1174;Boyce Wallaceat at., t/a InvestmentBuilding Cafeteria,120 NLRB 38;Cruse Motors, Inc.,105 NLRB 242.14Henry Heide, Inc,107 NLRB 1160, 1164-116515United States Gypsum Company, supra; Stoner RubberCompany,Inc, supra.16Auto Ventshade, Inc.,123 NLRB 451.17 See Wigmoreon Evidence(3d ed,LittleBrown and Company), section 2491.1s SeeUnitedStates Gypsum Company, supra.19 SeeStoner Rubber Company, Inc., supra. DIAMOND NATIONAL CORPORATION279(2)Other evidence of majority statusEven if the presumption,itself,is rebutted,however,theGeneral Counsel mayadduce evidence other than that of the ancient certification affirmatively to show thethe union'smajority still continues.Unless this evidence is of such character thatthe employer may not be heard to say that he entertains a good-faith doubt of theunion'smajority,the employer's refusal to recognize the union without being shownby one of the Board's approved methods that the union has a majority will not bean unlawful refusal.That the Union represented the employees at Ohio in April1959 is an unquestionable fact.Ernest Randolph,who had been personnel managerat Ohio and who was employed by the Respondent on May 4, 1959, and given thetitle of personnel and office manager on May 15, 1959, testified that up to April 17,1959,when the sale was consummated,about 100 percent of the employees hadbeen members of the Union.Randolph was familiar with the check-off list underthe Union'smaintenance-of-membership contract and he made his estimate of thetotal number of union members from that.Actually, about 20 Ohio employees,more or less, paid their dues direct to the Union rather than by checkoff.By theUnion's contract with Ohio,the latter was required to notify the Union when it washiring new employees and to give unemployed members of the Union 36 hours afternotification to the Union in which to make application.Ohio was, however, leftfree to hire anyone who applied as long as it did not discriminate because of mem-bership or nonmembership in the Union.Ohio also agreed to inform new employeesafter 1 month's time that it considered it desirable for all its employees to jointhe Union.Ithas been shown that, before June 17, 1959, the Respondent had hired 200employees to gain its normal complement and that 134 of these were former Ohioemployees.20From evidence of union membership of all the Ohio employees, itmight readily be assumed that all or practically all 134 were members of the Union.But even if we take only those hired by the Respondent whose dues were estab-lished to have been paid by checkoff at Ohio in April 1959, the Respondent wouldhave hired 117 union members before June 17, a clear majority of all its employeesin the appropriate unit.Terminations would not have affected the Union's majority. J. G. Moore, a for-mer Ohio employee among the 117, was shown in an exhibit as hired betweenMay 19 and 27,1959,and as having terminated at an undisclosed date (sometimebefore November 14, 1959, the date the exhibit was prepared) to go to anotherjob.But a J. G. Moore, a former Ohio employee, whether or not the same oneisnot clear, was hired between May 28 and June 4_1959, and was terminated atan undisclosed date before November 14, 1959, because of a bad back.E. L.Hause, a former Ohio employee, hired by the Respondent between May 28 andJune 4, 1959, is shown as having terminated at an undisclosed date before November14, 1959, because of ill health.These are the only former Ohio employees who hadbeen hired by the Respondent who were terminated or quit before November 14,1959.The same exhibit shows that 20 employees hired by the Respondent beforeJune 17, who were not former Ohio employees,were terminated or quit on undis-closed dates before November 14, 1959. If it be assumed that the employment ofthe former Ohio employees who terminated, did so before June 17 and that thenon-Ohio employees who terminated,did so after June 16,the date of the last re-quest to bargain,there would still be a majority of former Ohio employees who hadhad their dues to the Union deducted who were on the Respondent's payroll as ofJune 16, 1959,and thereafter.The Respondent claims, however,that it had no knowledge of this fact and thatithad a good-faith doubt as to the Union's majority.Of course, such doubt, evenif it existed,isnot sufficient to overcome the presumption of continued majoritycreated by the certification.Such good-faith doubt is material only when an uncerti-fied union is involved.But if the certification is dismissed from consideration forthe sake of determining the alternative theory,it is here by no means certain thatthe Respondent's doubt was asserted in good faith. In order to have a good-faith20The General Counsel in his brief uses the figure 133 as the total number of formerOhio employees hired by the Respondent and 116 as those of that number who hadauthorized their,dues to be deducted under the checkoff systemThe summary of em-ployees hired as shown on an exhibit in evidence,shows 134 former Ohio employeeshired before June 17, 1959,and there are 117 red check marks indicating employeeswho had authorized dues deduction.Inote, however,that one name appears on twolistsof hiringsIf this is the same person,he cult and was rehired, and this wouldmake the General Counsel's figures correct.The difference does not affect the majority. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt, the facts should be such as to justify, not merely the Respondent, but anyreasonable man, in entertaining a doubt.Had the Union's majority never beforebeen shown, any reasonable individual might have entertained a doubt thereof, but,once that majority is established (as it is here by a showing of membership), it takesmore than an assertion of doubt to make the doubt reasonable and, hence, one as-serted in good faith.Ohio would not have been justified in saying that it had agood-faith doubt of the Union's majority on April 17, 1959, and the Respondentas successor operator has no ,greater justification.The manager and superintendentof Ohio, upon whom devolved the duty to bargain would not have been heard tosay that Ohio doubted the majority of the Union in April 1959 because either ofthem, personally, did not know that a majority of Ohio employees were dues payingmembers of the Union where they did not bother to examine the records of duescheckoff authorizations or otherwise to ascertain what they did not know.Knowledgewas imputable to Ohio's management because of Ohio's own records and becausetheir personnel manager, Randolph, knew the facts; so they had only to ask himfor the information.Similarly, the fact that Respondent's manager of industrialrelations,Leonard Luby, may not have had personal knowledge of the Union'smajority or the extent thereof is immaterial.Randolph still knew after he becamepersonnel manager for the plant under the Respondent and Luby could have ob-tained the information from him. I do not deem it important that the Respondent,unlike Ohio, did not handle its union dealings at a local level but handled themon a district level.The Respondent is still chargeable with knowledge of the facts.It knew that it had hired Ohio's personnel manager and should have known thathe was in possession of the facts 21I conclude, therefore, that the Respondent had no doubt that on April 17, 1959,the Union represented the Ohio, employees by virtue of an almost complete mem-bership of the employees.If a justifiable doubt were of importance here at all, the doubt must have arisenbecause of something that occurred after April 17, 1959, since there was no roomfor doubt before then.When a union has, in 1 month, such an overwhelming ma-jority as it did here in April 1959, it is reasonable inference that the union wouldnot cease to have such members in 1 or 2 months. Human experience teaches that,absent unusual circumstances not here present, such majority does not cease to existin as brief a time as 60 days.Unions do not normally expel members for nonpay-ment of dues in so short a time, and, absent extraordinary circumstances, employeesdo not in any appreciable number usually resign or become antiunion in so short aperiod of time, especially when they were under no compulsion to join that unionin the first place.Here, it will be remembered, the Union did not have a union-shopcontract but only a maintenance-of-membership contract. It must be assumed,therefore, that those who joined the Union (if they joined after being hired insteadof before) did so because they wanted to join and not because the contract requiredthem to join.Thus, there is added reason for supposing that their membership andattitude toward the Union continued. It is only common sense, therefore, to saythat once the desire of the employees to be represented clearly appears, it will bepresumed to continue until the contrary is shown.22Luby, the Respondent's manager of industrial relations, was the one who notified'the Union that the Respondent would not recognize it without proof of its majorityin a Board-conducted election.He testified that the decision not to recognize theUnion without an election was made by Henry Kerr, general manager of the Re-spondent'sNorthwest Lumber Division, on May 6, 1959, and that some of thebases for that decision were: (1) the Respondent had no production and maintenanceemployees, (2) the Board has ruled that it is an unfair labor practice to recognizea union-security clause where it was later found that the union in question did not,in fact, represent the employees of the employer, and (3) because of publicity givento the Respondent's purchase of the Coeur d'Alene"plant, the extensive publicityduring 1957 at the time of the prolonged strike, and hearsay information whichLuby had received from employees of the Respondent who had friends and relativesat the Coeur d'Alene plant that there was dissatisfaction with the Union at the latterplant.Only the first of these reasons has any merit, but lack of employees on May 6isno reason for a persistence in refusing to recognize the Union after the employees(a majority of whom were former Ohio employees) were hired, as the Respondentdid.The second ground given is without merit, because recognition of the Unionas bargaining agent has nothing to do with a union-security clause, and the Re-21 SeeLunder Shoe Corporation, etc,103 NLRB 1322 ;Cousins Associates, Inc,125NLRB 73; KollersCraft Plastic Products, Inc,114 NLRB 990.N.L.R.B. v. Whittier Mills Company,etat.,111 F 2d 474 (CA. 5). DIAMOND NATIONAL CORPORATION281spondent was, not being required to recognize the Ohio contract with the Union inany event. I' can see no bearing at all on proof of majority that there had beenextensive publicity concerning either the 1957 strike or the sale in 1959, and therumors of dissatisfaction mentioned by Luby apparently all related to the period ofthe 1957 strike and had no value at all to create a doubt in 1959 in the face of theoverwhelming majority then enjoyed by the Union. Such hearsay, however, is aninsubstantial basis for doubt of majority even if it was heard in 1959, which doesnot appear to be the case 23The fact that the Respondent had hired employees other than from among formerOhio employees (even if a partial change in personnel might, under some circum-stances, do so), could not reasonably be said to justify a doubt as to majority here,where the number of union members hired by the Respondent was known or atleast where knowledge was attributable to the Respondent.The changes effected injob titles or descriptions or functions by the Respondent did not go so far as tojustify a belief that members of the Union would consider their skills or functionso different that they might feel that they could better be represented by anothertype of union.The mere reduction in total number of union members employed(assuming that only former Ohio employees and not those hired from other sourceswere union members, an assumption that is by no means justified), would not justifya belief that the members actually hired by the Respondent had changed their desireto be represented by the Union.The Respondent asserts that it was justified in waiting for the Union to petitionfor an election because a statement of expectation to do so was made on June 4 byHarvey Nelson, chairman of the Northwest Regional Negotiating Committee of theUnion's parent organization, while in contract negotiation involving plants otherthan the Huetter plant.This followed a side talk with the Respondent's attorney,in which Nelson asked if the Respondent would recognise the Union for the Coeurd'Alene unit.The attorney's reply was that the Respondent would recognize theUnion if it was chosen in a secret ballot election, subject to agreement on the unit.From this reply, it appears that the Respondent had already determined to followthrough on General Manager Kerr's May 6 decision and to wait for an electionbefore anyone for the Union had, himself, mentioned an election.The Union, then,was hardly responsible for the Respondent's position, originally adopted on May 6.The Respondent appears to assume that it needs but to show a suggestion of doubtof the Union's majority and that it then can compel an election. In this, the Re-spondent is misinformed. InBrown Truck and Trailer Manufacturing Company,Inc., et al.,106 NLRB 999, the Board said, "In the 18 years this Board has admin-istered the Act, it has consistently-and with judicial approval and legislative ac-quiescence-held that a union's majority status can properly be determined bymembership or authorization cards."The Board cited numerous decisions of theUnited States Supreme Court and Federal circuit courts in support of this statementand appended the following footnote to the statement about legislative acquiescence:As initially proposed, the House would have limited an employer's obligationto bargain to those cases wherein the employees' representative had previouslybeen certified by the Board or had been voluntarily recognized by the em-ployer (See: H. R. Rept. 245, 80th Cong., 1st sess. 30 [1947] ).However, theAct, as passed, clearly rejected this initial proposal and left unchanged theobligation to bargain imposed by the Wagner Act as interpreted by the courts(See:H. Conf. Rept. 510, 80thCong.,1st secs. 41 [1947]).InSafeway Stores, Incorporated,110 NLRB 1718, the Board said:The Respondent contends that it was under no obligation to bargain with theUnion unless the Union was first certified after a Board election inasmuch as ithad questioned the Union's proposed bargaining unit in good faith.We donot agree.A certification is not an indispensable condition precedent to anemployer's obligation to bargain.The cases just cited involved uncertified unions, it is true, but they are cited to re-fute the notion that an employer necessarily has an option to put a union to proofof majority by a Board-conducted election.24Here, because the Union was certifiedalready, it was not obliged to offer proof of majority to the Respondent merelybecause the latter expressed a doubt.But even assuming, for the sake of argument,that the Union were not certified, the Respondent had evidence of the Union's ma-23Even where the employer heard of dissatisfaction with the union from employees, theBoard held this insufficient.Tooicraft Corporation,92 NLRB 655.24 See alsoN L.R B. V. DahlstromMetallic DoorCompany,112 F. 2d 756 (C.A. 2) ;N.L.R.B. v. Clearfield Cheese Co.,Inc.,213 F. 2d70 (C.A. 3). 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority as recently as April 17, 1959. In the face of this, it was incumbent on theRespondentto show good cause for believing that as of June 16, 1959, the Unionhad lost its majority. It not only failed to do so but ignored the most convincingevidence that the Union had notlost itsmajority.The Respondent takes the position that it was not required to resort to a procedurefor determining the Union's majority other than by election because the Union didnot offer to prove its majority by any alternativemeans.This propositionin itselfpresupposes the Union's duty to present more evidence than the Respondent alreadypossessed,which it was not. Furthermore, the Union's letter of June 16, in whichit said,". . . a majority of those employees that had been hired by you have au-thorized the union to represent them, and a cross-check by an independentexaminerwould disclose this fact without question," I interpret to be a specific offer to proveitsmajority by cross-check.The Respondent's assertionthat it did not so under-stand it and Luby's testimony that he did not know what the Union meant by"cross-check" look like unrealistic naivete.By ignoring the proof alluded to by theUnion, the Respondent demonstrated that it was avoiding its own burden of proofand was seeking to shift it to the Union.This is, in itself, evidence of lack of goodfaith.It is the more sosincethe Respondent had within its own organization theknowledge of the facts it was expecting the Union to prove.On the entire record, I find that the Union was on June 16, 1959, the majorityrepresentative of theRespondent'semployees and that, by thereafter refusing torecognize, or negotiate with, the Union, the Respondentwas refusingto bargainwithin themeaning of Section8(a) (5) of the Act.C. Discrimination in hiring1.General Counsel's theoryAlthough only two former Ohio employees are alleged to have been discriminatedagainst by reason of the Respondent's failure to hire them, the General Counsel'stheory appears to be that a discriminatory withholding of employment from thesetwo was merely a manifestation of a larger design to eliminate all the members ofthe Union who, since the 1957 strike, were the most active in its behalf.He arguesthat the recent officers, stewards, and members of the contract negotiating com-mittee were for the most part not hired by the Respondent and were certainly nothired in anywhere near the proportion that other former Ohio employees were hired.All but 73 of Ohio's employees (including 34 in the match block factory) appliedfor jobs at the Respondent.Of these 73, 6 were active in the union.With exceptionof three or four committeemen who were hired, the other union officers and stewardswhen Ohio shut down applied but were not hired.Although such facts may give riseto a suspicion that the Respondent wished to eliminate union leaders, especially thosethat took an active part in the 1957 strike at Ohio and in the contract negotiationsduring that year. I believe such facts should not be considered as evidence of dis-crimination inasmuch as only two of the active union leaders were alleged in thecomplaint to have been discriminated against, and the question of discriminationagainst the others was not fully litigated. I shall, therefore, consider the case onlyof the two who are alleged in the complaint to have been discriminated againstK. J. Seagraves and Lonnie Gentry.2.The Respondent's system of hiringSuperintendentMilfred Jones determined what occupations were needed, thenbegan to hire supervisors.He held several meetings with supervisors betweenMay 4 and 8, 1959, and even thereafter, to discuss with them their authority and pro-duction responsibilities, the Respondent's policies respecting promotion from within,its desire to get qualified, young men whenever possible (although in cases of skilledjobs an exception was made), the factors to be considered in judging men for hire,and other background information regarding personnel matters.The Union was notdiscussed by Jones and no instructions were given to differentiate between union andnonunion applicants.When it was time to start hiring in the several departments,Jones gave each department head a list of positions for which men were to be hired.Starting aboutMay 6, Randolph, former Ohio personnel manager, began takingapplications.For each applicant who filed a written application he tape recordeda personal interview, asking a set of questions prepared by Jones and Luby.Theapplications, segregated by job classifications, and the interviews were made avail-able to department heads when the latter were ready to hire.Hiring began about May 14.Maintenance men and employees in, the depart-ments first to handle lumber were hired first.Other departments followed later in DIAMOND NATIONAL CORPORATION283hiring as the lumber was ready to be handled there.After a full complement hadbeen hired for the first shift, hiring began for the second shift toward the end ofMay.Men for the maintenance department (Seagrave's department) were em-ployed beginning May 14, 1959.Regular crew members in the planer department(Gentry's department) were hired beginning on May 19, 1959.3.The case of K. J. Seagravesa.Employment history at OhioK. J. Seagraves had been with Ohio for approximately 11 years when the plantshut down.He had been hired in 1948 as a pipefitter but with an understanding thathe would not receive such work until that job became available in the course of theconstruction then going on.For a few months after he was hired, Seagraves didmiscellaneous jobs.Then he was put in the blacksmith shop and he began doingblacksmith work, although he was occasionally called out of that shop to do variousclassifications of work, including some work that could be classified as that of mill-wright and pipefitter.For most of the time after the year 1948, Seagraves waskept fairly busy at blacksmithing but he did assist the millwrights in repair of themill during the noon hour and on weekends in 1949. From 1950 to 1957, Seagravesdid little else than blacksmithing and welding.After the 1957 strike, he occasionallywas called out of the shop to do welding and sometimes did work of a kind thatwould be done by millwrights and machinists.b.Union activitySeagraves was a member of the Union when hired by Ohio and he remained amember throughout his employment there.During that time he held various unionposts.In 1955 he was head safety man, and once he was conductor (sergeant-at-arms).More frequently, however, he was a department steward in the main-tenance department, having been elected to that position three times, the last timefor the period 1956 to 1959.This position required him individually to processgrievances with foremen, and as a member of the plant committee to deal with thesuperintendent and personnel director and ultimately perhaps, the manager.He wasonce alternate head steward but did not meet with the management in that capacity.During the strike which began on July 1, 1957, Seagraves was elected strike captainto supervise the pickets and picketing.As a member of the plant committee, heengaged in contract negotiations and was present at all but 1 of the 9 or 10 ne-gotiatingmeetings, a few of which occurred before the strike.During the strikeSeagraves was called upon by the Union to meet with the conciliator in Spokaneand in the course of the meeting the latter telephoned a vice president of Ohio'sparent organization in southern California and had Seagraves talk with him aboutthe things that stood in the way of settlement.As a steward, Seagraves took his job seriously.He took up grievances withnearly every foreman, including Straight, wherever maintenance men worked.When grievances from any department went to the second stage, before the super-intendent and personnel manager, Seagraves, as a member of the shop committee,would attend the meetings. Some grievances went to the third stage, with the plantmanager present.Following the settlement of the 1957 strike, relations were lessamicable and Ohio settled fewer grievances satisfactorily to the Union and almostnone at the foreman level. Seagraves testified that he processed only one grievancethat went to the superintendent.A list of grievances carried to the superintendentor manager, introduced as a Respondent's exhibit, shows two between December 19,1957, and November 28, 1958, that probably originated in Seagraves' department.The first involved foremen doing the work of fuel tenders, of the machinist, and ofthe blacksmith-welder. I deduce that the foremen involved were Straight and Wirch.Whether or not the second was a separate grievance does not appear, but it wasseparately listed, although all were brought up at the same meeting.The secondwas listed as "Loyal D. Anderson-claimed foreman doing machinist work." I notethat Seagraves was present at most of the plant committee meetings with manage-ment and was in more regular attendance than any of the other stewards except thechief steward, Gentry.Ohio's former superintendent, Harry "Don" Chase, testifiedthat proportionately more grievances emanated from the maintenance department,of which Seagraves was steward, and that he thought Seagraves might have "had ahand in it," meaning stirred up grievances.Foreman Straight expressed a similarthought, although his may not have been intended to be so general, for it was tied toa specific occasion when Straight went to the blacksmith shop and found Seagravesmissing.Because of Seagraves'failure to give Straight an explanation of his -284DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsence when he returned and possibly from what Straight may have picked up byhearsay, Straight entertained the belief that Seagraves was out stirring up grievances.c.Failure of Respondent to hire SeagravesOn May 6, 1959, Seagraves filed an application for employment with the Re-spondent.Under "position desired" he listed blacksmith and welder as his firstchoice and pipefitter as his second choice. In a tape recorded oral interview byPersonnel Manager Randolph, Seagraves stated that in addition to the work listedin his application he had also worked in maintenance and had repaired and in-stalled machinery.Randolph told Seagraves that the plant would start up on May 18and that if, after processing the applications, Seagraves was picked among thoseselected as qualified men, he would be notified. Seagraves was not selected foremployment.Loyal Anderson, a member of the Union and a former employee of Ohio, whowas hired by the Respondent as a machinist when selected by Maintenance ForemanStraight (previously maintenance foreman at Ohio before it closed down in April),testified that on a date which I fix as about May 6 or 7, 1959, he stopped in atJoe's Club, saw Straight there, and they had a drink together; that he and Straightleft at the same time, and, as they were leaving, Straight asked Anderson if he wouldbe interested in a supervisory job.Anderson testified that he told Straight that hedid not want the added responsibility of a supervisory job, and that Straight com-mented that he was going to try to have Anderson, Jim LeBarge (another machinist),and Seagraves in the shop. Straight testified before Anderson testified and Straightwas not asked about the conversation with Anderson at Joe's Club.He was askedonly if before May 6 he had anyone in mind that he would pick and if, after May 6and before he actually made his selections, he told anyone he was going to hireSeagraves.Straight testified that he did not have anyone in mind in advance be-cause he did not know what "they were going to run or what, or if they was, Ihadn't been told nothing," and he denied having told anyone that he was going tohire Seagraves or anyone else.The encounter at Joe's Club stands undenied and I find that it took place.Withrespect to whether or not Straight was correctly quoted, I am less certain. I wouldhave more faith in the accuracy of the memory of either Anderson or Straight had thealleged conversation taken place before they went in rather than as they left theclub.However, assuming that the conversation took place along the lines relatedby Anderson, I find that the evidence redounds more to the Respondent's than tothe General Counsel's case, for it indicates that Straight was not prejudiced againstSeagraves because of his union activity as the General Counsel seeks to make out.Before the week of May 11, Straight was not supplied with information as to whatjobs he would have to hire for.When he was given the list which was prepared bySuperintendent Jones, Straight found on it no job of blacksmith-welder such as Sea-graves had had at Ohio. Jones told Straight that he wanted him to hire men whocould do all kinds of maintenance work rather than just one special type.Therewere to be no separate carpenters, no separate blacksmith-welder. Instead therewere to be construction millwright carpenters who could also do welding and machinework.There was one job of machine shop man to be filled, but the machinist hadto be capable of doing welding and blacksmith work, too, if not carpentry also.The only job which did not appear to cross lines of other classifications was that ofpipefitter.Inmaking his selection of pipefitter, Straight chose the man 'who had been thepipefitter at Ohio, W. O. Best. Best had worked for Straight as a construction mill-wright and later as a pipefitter for a total of 11 years. Straight had found his worksatisfactory.For machine shop man, Straight chose Loyal Anderson, previouslymentioned.Anderson could also do welding and some carpentry work. In thefirst batch of millwrights to be hired, Straight chose Keith Nelson, who had donemachinist, blacksmith, and welding (but evidently no carpentry) work for 4 years atanother of Respondent's plants and who was in layoff status (his layoff status at aplant of the Respondent giving him priority of consideration), and W. B. Newcomb,who had been employed at Ohio before it closed down.At some time, the date ofwhich was not shown, Newcomb was promoted to leadman. This, perhaps, madea place for the hire of another millwright. In any event, in a second batch of mill-wrights hired, Straight selected two men by the name of Borley, neither of whomhad worked for the Respondent or for Ohio.One of the Borleys showed no car-pentry experience.Nelson and the two Borleys became the permanent millwrights.Also there were some extra millwrights hired, presumably as temporary employees.Straight had before him, among the applications he received, that of Seagraves.He did not, however, consider Seagraves for millwright. Straight's explanation was DIAMOND NATIONAL CORPORATION285that there was no job such as Seagraves' first choice (blacksmith-welder) and thathe had filled the job of pipefitter (Seagraves' second choice) by hiring the man whohad been doing that work satisfactorily at Ohio.It is the General Counsel's contention that Straight should have, and, absent aprejudiceagainstSeagraves because of his union activities, would have, hired Sea-graves as a millwright.Straight denied that he knew that Seagraves was capable ofdoing carpentry work, and he testified that Seagraves could not run a lathe as couldall his millwrights.In anattempt to show that Straight had deliberately passed over Seagraves, theGeneral Counsel adduced evidence of mechanical and millwrighttypeof work thatSeagraves had done at Ohio and of carpentry work he had done when, during the1957 strike, he had built his own home, an accomplishment which, according toAnderson was "common knowledge." Even granting that Straight might have heardthis, I am not convinced that he passed over Seagraves from discriminatory motives.Before he became a supervisor, Straight had been a member of the Union.Herecognized Seagraves as a very good man in his own line of work, and had he neededa blacksmith or blacksmith-welder I am convinced that Straight would have hiredSeagraves. In spiteof Seagraves' versatility, he had never had the classification ofmillwright, and Straight did not impressme asthe type to recognize potentialitieswhen he could finda manwho had worked in the millwright classification, eventhough the man with potential ability might in thelong run surpassthe other 25If Seagraves was denied employment by design of the Respondent, it would appearto me to be more logical to say that it occurred by meansof eliminatingthe job ofblacksmith-welder altogether.However, there is too little evidence to justify morethan a suspicion that this was done with the designof eliminating Seagraves fromconsideration.On the entire record I find insufficient evidence to prove that the Respondent dis-criminatedagainstK. J. Seagraves in violation of the Act.4.The case of Lonnie Gentrya.Employment history at OhioGentry was employed at Ohio for a period of between 12 and 13 years. For thethe first year and a half, Gentry worked in several positions but spent the last 11years before Ohio closed the Huetter plant on April 17, 1959, as a puller on theplaner machines.While Ohio's Superintendent Chase described the work of Sea-graves as above average, he described that of Gentry as average.Of course, Gentry'swork did not lend itself to ingenuity as did Seagraves' and, if each man on the planerpulled his share, no one of them could be anything but average.During part of the time he worked for Ohio, Gentry suffered from ulcers.He firstlearned the cause in 1947 when he lost 3 days' time to see a doctor and have X-raystaken.After that he lost no time from work because of his ulcers until 1958. InFebruary of that year, he was out for a week or two. In May he went to the hospitalto have an operation for removal of the ulcers.After he returned in June 1958, helost no further time because of ulcers.At some earlier period in his employment,however, Gentry had lost about 3 weeks on two separate occasions because of a goitertreatment and later its surgical removal.Aside from these two ailments, Gentrylost no time for illness during his entire employment period except for a possible cold.Following his return from the hospital in June 1958, Gentry lost a total of 5days' and 5 hours' time from work up to April 17, 1959, when Ohio closed. Of thattime lost, 4 days' and 5 hours' time was on union business, and of the time lost inunion business, 3r days came between November 25 and December 5.Accordingto an exhibit in evidence which lists grievance meetings for the period betweenDecember 19, 1957, and November 28, 1958, there was a grievance meeting onNovember 25, 1958, between the plant manager and representatives of the Union,includingGentry.The nature of the union business which caused the rest ofGentry's absence is not otherwise suggested, but he could not have taken time off forunion business without being called in on a grievance or at least without Ohio'sapproval.b.Union activityGentry joined the Union in 1946 and in 1950 he was elected president.He servedin this capacity (except for two 1-year terms) from that time on.Except for a25 The Respondent elicitedtestimonyfrom Straight tending,argumentativelyto weighagainst Seagraves.I believe that suchincidents as were mentioned were minor and thatthey did not influence Straight when he was hiring millwrights. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear and a fraction,Gentry also was head job steward at Ohio until the plant closedin April 1959. In the capacity of steward, it was his duty to participate in the at-tempted settlement of grievances whenever he was called upon to do so.As headsteward he was usually the spokesman for the plant committee when it met withmanagement,sometimes being called in when the grievance was at the foreman leveland always when it went to higher management.Gentry was active in the strike in 1957, helping with the pickets nearly every dayand attending contract negotiation meetings.He testified that, whereas before thestrike the company wanted the Union to settle grievances at the foreman level, afterthe strike fewer suchsettlementswere reached and the grievance would have to gomore frequently to higher management.This made additional time away from worknecessary for him.c.Failure of the Respondent to hire GentryWhen the Respondent began to take applications for employment, Gentry filledin a formand was interviewed by Randolph.On the application form, he listedhis first choice as lumber puller on the planer and his second choice as green chainpuller.In the tape-recorded interview by Randolph, Gentry was asked the stocklistof questions, among which was the question of whether, if he could qualify, hewould want to advance to a higher position than that of puller on the planer.Gentry answered that he would like to advance to any position for which he couldqualify.The foreman chosen by the Respondent for the planer department was EmilVeltri,who had had the same position at another of the Respondent's plants.Theassistant foreman hired by the Respondent for that department was Robert Conley,who had been planer foreman at Ohio. Veltri testified that Superintendent Jonesgave him instructions as to the kind of men to hire. Jones told Veltri that becauseof the Respondent's program of promotions from within he should "watch the agelimit of each individual hired," although he did not state any age limit beyond whichmen were not to be hired.26Conley testified that in supervisors' meetings which tookplacebefore hiring, the supervisors were reminded to get the best qualified men theycould, considering age, timelost onthe job previously, and what could be expectedin the future.When Jones gave Veltri the list of jobs to be filled, Veltri asked Con-ley to make up a list of former Ohio employees for the jobs to be filled.Conleymade up such a list from those who had applied, and Veltri and Conley togetherlooked over the applications of the men selected by Conley.Among the jobs to befilled were eight planer offbearers (lumber pullers) for the first shift.Later therewere to be eight more for the second shift.Conley testified that the planer depart-ment first hired five men for cleaning up. In making recommendations for thesejobs, Conley did not look at any applications.Next, according to Conley, was thehire of men for one planer (there being two larger and one small planer), includinga feeder, a trimmerman, two graders, four pullers (i.e., offbearers), a carrier driver,a checker, and two carloaders.Exhibits in evidence indicate that the first men(other than cleanup men) hired in the planer department were hired betweenMay 10 and 27, 1959. Although I find men specifically hired for each type ofplaner job in this period, only one man was hired specifically as an offbearer. Inthe next period, May 28 to June 4, 1959, a second crew appears to have been hired,except that in this batch, also, only one man was specifically hired as an offbearer.The two offbearers hired up to this point were former Ohio employees.Anothercrew for the planer department was hired between June 5 and 16. In this batch,eight were hired as offbearers.Three of these were former Ohio employees.Theothers were from outside employers 27Three of these appear to have been tem-porary employees only, since two of them quit to go back to school and one quit togo back to teaching.One more offbearer, a former Ohio employee, was hired be-tween June 17 and July 13. From this, I conclude that six men used as offbearers onthe first crew were not on the payroll as offbearers In fact, the full complement ofsixteenoffbearers never was hired, at least, not before July 14, 1959.Veltri testifiedthat the number of men required for pulling in the planer department was notaltered after he had been given the initial list of jobs to be filled and that he "mayhave" used men hired for other jobs "for a time" as pullers.At the hearing, AlexSchierman, a former Ohio planer puller, testified that he was then employed by theiS Men hired after they reached a certain age would not participate in the Respondent'sretirement plan.Retirement age under this plan was 65 yearsz7 The former, employers of offbearers, other than Ohio, were listed as Potlatch Forests,Bob Dilkins Movie, Richfield Station, Dr Hawkins, and Kaiser Aluminum. DIAMOND NATIONAL CORPORATION287Respondent.He did not testify as to what his job with the Respondent was and hedid not give the date of his hire.He gave his age as 66 years. Conley's list ofrecommendations for the first crew was not availaole.Whether or not he actuallyhad four off bearers on it and, if so, who they were, does not appear.The recorddoes not disclose the qualifications of those who were either hired as offbearersfrom outside or who were hired for some other job but were used as offbearers.The absence of such evidence for comparison with Gentry's qualifications makes itdifficult, if not impossible, to determine whether or not a discrimination occurred.Conley intended not to select Gentry for work in the planer department.He gaveas reasons Gentry's health, that Gentry had lost a great deal of time from work be-cause of his physical, condition, that Gentry had never sought advancement, thatthere were other men who were better than Gentry, and that Gentry appeared awk-ward in his movements. Since Gentry's operation for ulcers in May 1958, hishealth had (been good and he had lost no time from work on account of it. In fact,between the time of his return from the hospital in June 1948 and the close of theplant, Gentry had lost a total of only 5 days and 5 hours, 4 hours of which was toattend a funeral, and a half day of which was to "go to town," while the rest of theabsences were required by his union position (at least in part, if not entirely, fordealingswithmanagement).His failure to apply for advancement probablyshould not be taken as lack of desire for improvement or advancement. In his em-ployment interview with Randolph, Gentry said that he would like to advance to anyposition for which he could qualify.That he had not actively sought advancementbefore may have been attributable to the mechanics of the Union's contract withOhio under which employees bid on job openings and, if qualified, they got prefer-ence based on seniority. In the planer department, Gentry might have qualified forcertain jobs not requiring too much additional skill over that of an offbearer but hischances of bidding successfully on such a job may not have been of the best because,even at the time Ohio closed in April 1959, Gentry was still 58th in plant seniority(of 323 employees in the plant) and 22d in departmental seniority (of 133 em-ployees in the department).Although the evidence was not complete on the point,-I deduce that the former Ohio planer pullers hired by the Respondent had no po-tentiality for advancement,'and the use of this reason as one for not hiring Gentrydoes not carry conviction. In May 1959, Gentry was 44 years old.Among thosehired in the first group in the planer department -on 'Conley's selection was PaulJohnson, the only offbearer hired at that time. Johnson had pulled lumber on aplaner machine for 2 or 3 years,28 was 55 years old, and had back trouble that kepthim out of work for about a week a couple of times a year. Johnson was a slightman of medium height and light weight.Another lumber puller who had been onthe planer with Genry at Ohio, Alex Schierman, was 66 years old when hired (afterJuly- 13, 1959) by the Respondent.Men who had worked with Gentry testified thathe had pulled his share and had pulled about like the rest of them. If Gentry wereawkward in his movements, of which I am skeptical, this did not affect production.It is, the General Counsel's theory,,that Conley passed over Gentry for employ-ment because of Genii-y'k union activities,, although, according to the General Coun-sel, this is disclosed_'orily in Conley's testimony that Gentry was away from worktoo frequently and that this was caused by Gentry's sickness and "other things also."Conley testified that he was not aware of the reasons for Gentry's absences, whetheror not on union business.Because this testimony of Conley is difficult to credit,the General Counsel suggests that the-only inference to be drawn is that Conley ob-jected io,Gentry's absences for_ union activity and that this was his basis for notrecommending Gentry.There is much in the evidence that rouses a suspicion thatthe Respondent avoided hiring most of the more -active -union members,29 includingGentry. ,as Johnson' had had' 24' years' experience altogether. In the lumber business, loading,pulling, and piling lumber.se For example, of the-22-Ohio committeemen who ,attended contract negotiations onbehalf of the union during the 1957, strike, at, most 4 were hired-by the Respondent beforemid-July 1959, and this,number depends on,the correctness of the assumption that thoseshown on the Respondent's records (as shown on_ the list of hires) by 2 initials in lieuof Christian names are the same as -those whose fitst name only, When shown at all wasshown on the list of those attending negotiating meetings-Kamlin, Buckmaster, Andgi son,and B. I. NelsonAnderson is certain because he testified .'Nelson may or may no+ bethe same as Committeeman Bjarne NelsonNone of the officers of the Union was shownto have been hired and the head safety representative for the -Unionas not hired althoughhe had applied.Only a couple of the committeemen had failed to apply. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut to find that Gentry was discriminated against, I should have to find that heshould have been hired in preference to other offbearers who were selected or thathe should have been hired although a full complement of offbearers may never havebeen hired and although the Respondent was satisfied with the procedure of substi-tuting, on a temporary basis, employees hired for other jobs.With respect to thosewho were hired, I have observed only the two who were witnesses and I have noinformation as to the qualifications of the rest.With respect to the non-Ohio menhired, the fact that the Respondent passed by competent Ohio employees to takeuntried men may arouse a suspicion, but on all of the evidence it does not justify afinding that this hiring was done to avoid hiring active unionmen.Likewise, it ap-pears peculiar to me that the Respondent did not hire a full complement of off-bearers when it hired a full complement of other workers on the planar crews. Butthis could also be consistent with legitimate management objectives;so although Imay surmise that Gentry was passed over because of his union activities, I find thatthe evidence, as a whole, does not preponderate in support of the General Counsel'scontention as to Gentry.I find,in conclusion,that the Respondent has not discriminated in regard to thehire of either Seagraves or Gentry.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with its business operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Because the Respondent has unlawfully refused to bargain with the Union as therepresentative of its employees in an appropriate unit, it will be recommended thatthe Respondent, upon request, bargain with the Union and, if an understanding isreached,embody such understanding in a written and signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent,Diamond National Corporation,isengaged in commercewithin the meaning of Section 2(6) and (7) of the,Act.2.Local 3-119, InternationalWoodworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of the Respondent at its lumbermanufacturing plant in Coeur d'Alene, Idaho, excluding' office and clerical em-ployees, professional employees, supervisors, and guards as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining within the meaningof Section9 (b) of the Act.4.Local 3-119, International Woodworkers of America, AFL-CIO, was on June16, 1959, and, at all times material thereafter, has been and now is the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.5.By failing and refusing on and after June16, 1959, to recognize and bargainwith the Union as the exclusive representative of the employees in the aforesaid ap-propriate unit, Respondent has engaged in and is engaged in unfair labor practiceswithin themeaningof Section 8(a) (5) of the Act.6.By the conduct described in paragraph numbered 5, above, the Respondenthas interferedwith,restrained,and coerced its employees in the exerciseof the rightsguaranteed in Section7 of the Act and has therebyengaged in and is engaging in un-fair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.The Respondent has not discriminated with regard to the hire of K. J.Seagravesand Lonnie Gentry because of their activities on behalf of the Union.[Recommendations omitted from publication.]